DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea of data manipulation (a mathematical relationship or formula).  The additional element(s) or combination of elements in the claims other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2020/0072993) in view of Brenner (WO 2020/043296) and Chmiel (2016/0209537).
With respect to claim 1, Wilson teaches receiving a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest ([0009], lines 1, 3-5, 7-9, 47-51; [0011], lines 1-6; [0029], line 1); identifying a portion of the seismic dataset including random noise with no signal to generate a windowed noise dataset ([0028], lines 10-11; [0029], line 3); transforming the windowed noise dataset into a noise power spectrum ([0028], lines 13-15; [0029], lines 9-11); removing random noise from the DAS seismic dataset to generate a noise-attenuated seismic dataset ([0028], lines 18-21; [0029], lines 18-20).  However, it does not teach training a machine-learning algorithm using the noise power spectrum; using the 
Brenner teaches training and using a machine-learning algorithm to perform data processing and separation similar to the seismic noise removal of Wilson (Abstract, lines 2-4; Col 1, lines 9-11) such as providing training data in a window close to the time of the data to be separated (Col 1, lines 17-22) similar to the windowed noise dataset of Wilson and performing the data analysis based on the separate the data into the desired categories (Col 2, lines 4-7).  It would have been obvious to one of ordinary skill in the art of data manipulation and separation at the time of the invention to perform the noise removal of Wilson with the machine-learning algorithm of Brenner since such a modification would have improved the speed and accuracy.
While Wilson teaches forming acoustic velocity models, images, or tomograms using the acoustic data after noise removal ([0031], lines 21-22; [0041], lines 2-4), and one of ordinary skill in the art of seismic data processing would understand that producing acoustic velocity models, images, or tomograms from acoustic data would require the identification of the seismic events in the data, Wilson does not specifically teach identifying the seismic events in the noise-attenuated seismic dataset.  Chmiel teaches identifying the seismic events in the noise-attenuated seismic dataset ([0003], lines 23-24; [0004], lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wilson with the seismic event identification of Chmiel since such a modification would have allowed for the accurate determination of subsurface features.  
With respect to claim 5, Wilson teaches one or more processors ([0012], lines 12-13); memory ([0012], line 14); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ([0012], lines 16; [0013]), the one or more programs including instructions that when executed by the one or more processors cause the system to: receive a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest ([0009], lines 1, 3-5, 7-9, 47-51; [0011], lines 1-6; [0029], line 1); identify a portion of the seismic dataset including random noise with no signal to generate a windowed noise dataset ([0028], lines 10-11; [0029], line 3); transform the windowed noise dataset into a noise power spectrum ([0028], lines 13-15; [0029], lines 9-11); remove random noise from the DAS seismic dataset to generate a noise-attenuated seismic dataset ([0028], lines 18-21; [0029], lines 18-20).  However, it does not teach training a machine-learning algorithm using the noise power spectrum; using the machine-learning algorithm to perform the noise removal; and identifying the seismic events in the noise-attenuated seismic dataset.
Brenner teaches training and using a machine-learning algorithm to perform data processing and separation similar to the seismic noise removal of Wilson (Abstract, lines 2-4; Col 1, lines 9-11) such as providing training data in a window close to the time of the data to be separated (Col 1, lines 17-22) similar to the windowed noise dataset of Wilson and performing the data analysis based on the separate the data into the desired categories (Col 2, lines 4-7).  It would have been obvious to one of ordinary skill in the art of data manipulation and separation at the time of the invention to perform the 
While Wilson teaches forming acoustic velocity models, images, or tomograms using the acoustic data after noise removal ([0031], lines 21-22; [0041], lines 2-4), and one of ordinary skill in the art of seismic data processing would understand that producing acoustic velocity models, images, or tomograms from acoustic data would require the identification of the seismic events in the data, Wilson does not specifically teach identifying the seismic events in the noise-attenuated seismic dataset.  Chmiel teaches identifying the seismic events in the noise-attenuated seismic dataset ([0003], lines 23-24; [0004], lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wilson with the seismic event identification of Chmiel since such a modification would have allowed for the accurate determination of subsurface features.  
With respect to claim 6, Wilson teaches a non-transitory computer readable storage medium storing one or more programs ([0012], lines 16; [0013]), the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device to: receive a DAS seismic dataset recorded by a fiber-optic cable in a borehole drilled through a subsurface volume of interest ([0009], lines 1, 3-5, 7-9, 47-51; [0011], lines 1-6; [0029], line 1); identify a portion of the seismic dataset including random noise with no signal to generate a windowed noise dataset ([0028], lines 10-11; [0029], line 3); transform the windowed noise dataset into a noise power spectrum ([0028], lines 13-15; [0029], lines 9-11); remove random noise from the DAS seismic dataset to generate a noise-
Brenner teaches training and using a machine-learning algorithm to perform data processing and separation similar to the seismic noise removal of Wilson (Abstract, lines 2-4; Col 1, lines 9-11) such as providing training data in a window close to the time of the data to be separated (Col 1, lines 17-22) similar to the windowed noise dataset of Wilson and performing the data analysis based on the separate the data into the desired categories (Col 2, lines 4-7).  It would have been obvious to one of ordinary skill in the art of data manipulation and separation at the time of the invention to perform the noise removal of Wilson with the machine-learning algorithm of Brenner since such a modification would have improved the speed and accuracy.
While Wilson teaches forming acoustic velocity models, images, or tomograms using the acoustic data after noise removal ([0031], lines 21-22; [0041], lines 2-4), and one of ordinary skill in the art of seismic data processing would understand that producing acoustic velocity models, images, or tomograms from acoustic data would require the identification of the seismic events in the data, Wilson does not specifically teach identifying the seismic events in the noise-attenuated seismic dataset.  Chmiel teaches identifying the seismic events in the noise-attenuated seismic dataset ([0003], lines 23-24; [0004], lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wilson with the seismic event 
With respect to claim 2, Wilson as modified teaches the invention as discussed above.  However, it does not teach the machine-learning algorithm is a structured convolutional neural network.
Brenner teaches the machine-learning algorithm is a structured convolutional neural network (Abstract, lines 2-4; Col 1, lines 9-11).  It would have been obvious to one of ordinary skill in the art of data manipulation and separation at the time of the invention to perform the noise removal of Wilson with the structured convolutional neural network of Brenner since such a modification would have improved the speed and accuracy.
With respect to claim 4, Wilson teaches estimating a signal power spectrum for the DAS dataset ([0029], lines 18-21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Brenner and Chmiel, and further in view of Khadhraoui (WO 2014/108843).
With respect to claim 3, Wilson as modified teaches the invention as discussed above.  However, it does not teach implementing a Wiener filter.
Khadhraoui teaches using a Wiener filter in noise removal ([0031], lines 2-3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wilson with the Wiener filter of Khadhraoui since such a modification would have improved the signal to noise ratio for more accurate results.  
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645